 


 HCON 38 ENR: Authorizing the use of the Capitol Grounds for the National Peace Officers’ Memorial Service.
U.S. House of Representatives
2009-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 38 
 
 
May 12, 2009 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the Capitol Grounds for the National Peace Officers’ Memorial Service. 
 
 
1.Use of Capitol Grounds for National Peace Officers’ Memorial Service 
(a)In generalThe Grand Lodge of the Fraternal Order of Police and its auxiliary (in this resolution referred to as the sponsor) shall be permitted to sponsor a public event, the 28th annual National Peace Officers’ Memorial Service (in this resolution referred to as the event), on the Capitol Grounds, in order to honor the law enforcement officers who died in the line of duty during 2008.  (b)Date of eventThe event shall be held on May 15, 2009, or on such other date as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate jointly designate.  
2.Terms and conditions 
(a)In generalUnder conditions to be prescribed by the Architect of the Capitol and the Capitol Police Board, the event shall be— (1)free of admission charge and open to the public; and  
(2)arranged not to interfere with the needs of Congress.  (b)Expenses and liabilitiesThe sponsor shall assume full responsibility for all expenses and liabilities incident to all activities associated with the event.  
3.Event preparationsSubject to the approval of the Architect of the Capitol, the sponsor is authorized to erect upon the Capitol Grounds such stage, sound amplification devices, and other related structures and equipment, as may be required for the event.  4.Enforcement of restrictionsThe Capitol Police Board shall provide for enforcement of the restrictions contained in section 5104(c) of title 40, United States Code, concerning sales, advertisements, displays, and solicitations on the Capitol Grounds, as well as other restrictions applicable to the Capitol Grounds, in connection with the event.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
